Citation Nr: 1438212	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 10 percent prior to January 12, 2009, and higher than 30 percent beginning January 12, 2009, for depressive disorder, not otherwise specified.

3.  Entitlement to a disability rating higher than 40 percent for recurrent lumbar strain with degenerative arthritis and lumbar radiculitis associated with postoperative residuals, fracture of right tibia and fibula with degenerative arthritis of the knee and shortening leg length discrepancy, left longer than right.

4.  Entitlement to a disability rating higher than 10 percent for post opinion residuals, fracture of right tibia and fibula with degenerative arthritis of the knee and shortening leg length discrepancy, left longer than right.

5.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 1996, June 2003, and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The August 1996 rating decision denied service connection for nervous condition, which the Veteran appealed; and in a decision dated in April 1999 the Board denied the issue of service connection for "an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD)."  In August 1999 the parties filed a Joint Motion for Remand, and in an Order dated in August 1999 the Court of Appeals for Veterans' Claims (Court) vacated the Board's April 1999 denial of "service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder" and remanded that issue for action pursuant to the parties August 1999 Joint Motion for Remand.

In April 2000 and September 2002 the Board remanded the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for further development.

In the June 2003 rating decision that is the subject of this appeal, the RO granted service connection for "depressive disorder, not otherwise specified (previously diagnosed as posttraumatic stress disorder)," with a 10 percent rating effective August 6, 1996.  This action resolved the issue of service connection for an acquired psychiatric disorder other than PTSD, although the Veteran appealed that decision for a higher initial rating.

In the April 2010 rating decision that is the subject of this appeal, the RO denied service connection for PTSD.  The RO also denied increased rating claims for "depressive disorder, not otherwise specified (previously diagnosed as posttraumatic stress disorder);" recurrent lumbar strain with degenerative arthritis and lumbar radiculitis disability; right tibia and fibula fracture postoperative residuals disability; and entitlement to TDIU.  

In a rating decision dated in July 2011 the RO restyled the Veteran's service-connected psychiatric disability as "depressive disorder, not otherwise specified," and then increased the rating from 10 percent to 30 percent effective January 12, 2009.

In correspondence from the Veteran dated in July 2010 the issue of an earlier effective date for the grant of service connection for lumbar strain with degenerative arthritis and radiculitis was raised, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of a disability rating higher than 40 percent for lumbar strain with degenerative arthritis and radiculitis; a disability rating higher than 10 percent for right tibia and fibula fracture residuals with degenerative arthritis of the knee and shortening leg length discrepancy; an initial disability rating higher than 30 percent beginning January 12, 2009, for depressive disorder, not otherwise specified; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's depressive disorder is productive of anxiety, depression, mild memory loss/forgetfulness, and conflict with family members, peers, and co-workers prior to January 12, 2009.

CONCLUSIONS OF LAW

Throughout the appeal, the criteria for an initial disability of at least 30 percent for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9499-9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating higher than 10 percent prior to January 12, 2009 for 
depressive disorder, not otherwise specified 

In a rating decision in June 2003, the RO granted service connection for depressive disorder, not otherwise specified (previously diagnosed as PTSD) with a 10 percent rating effective August 6, 1996.  

In a rating decision dated in July 2011 the RO restyled the Veteran's service-connected psychiatric disability as "depressive disorder, not otherwise specified;" and then increased the rating from 10 percent to 30 percent effective January 12, 2009.  In this decision the Board will address the propriety of the assigned 10 percent rating throughout the appeal.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, throughout the appeal period.  Under the provisions of 38 C.F.R. § 4.130, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Facts 

During VA mental health counseling in July 2008 the Veteran admitted to drinking, and denied any difficulty sleeping, depressed mood, suicidal or homicidal ideation, feeling nervous, useless or worthless, feeling ill, or any other problems.  According to the provider the Veteran's thought processes and association were mildly circumstantial, insight and judgment were fair, and fund of knowledge was intact.  Diagnosis was alcohol abuse along with some personality disorders.  GAF was 66.  

VA mental health treatment record dated January 12, 2009, describes the Veteran as angry and argumentative.  Axis I diagnosis was alcohol abuse, continuous; and anxiety and depression, not otherwise specified.  GAF was 55.


Analysis

The Board finds that the evidence supports a rating of at least 30 percent, under the assigned diagnostic criteria (Diagnostic Code 9434).  While not in receipt of mental health treatment and generally functioning satisfactorily with routine behavior and self-care, the Board finds that the Veteran's depressive disorder was productive of at least moderate disability prior to January 12, 2009, as he was persistently anxious and depressed, suffered from occasional forgetfulness, had few friends, and had difficulty in his family relationships.  This is borne out by the fact that all but one of his GAF scores during this timeframe was within the 60-51 range throughout the appeal period.  Thus, notwithstanding the lone GAF score of 66 in 2008, when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Board finds that the evidence shows at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to January 12, 2009, due to his anxiety, depression, mild memory loss, and conflicts with family members, peers, and co-workers.  38 C.F.R. §§ 4.3, 4.7.  Although the Board is remanding the issue of entitlement to a rating higher than 30 percent, a rating of at least 30 percent is warranted throughout the appeal.


ORDER

A disability rating for depressive disorder not otherwise specified, of 30 percent is granted; subject to the laws and regulations governing the award of monetary benefits.

REMAND

In his August 2011 substantive appeal (Form 9) the Veteran indicated that his service-connected psychiatric, leg, and back disabilities had worsened since his last VA examinations in April 2009, and that they were productive of unemployability.  In accordance with 38 C.F.R. § 3.327 he should be accorded new examinations.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  On remand, and pursuant to the Veteran's May 2013 request, all VA treatment records dating from April 2010 must be associated with the claims file.  

Additionally, in July 1998 the Veteran was denied a claim for Social Security disability benefits; however, in 2008 he reported that he is now receiving Social Security disability compensation.  See, e.g., July 2008 VA mental health treatment records.  On remand a request should be made for Social Security disability records dated after July 1998.  38 C.F.R. § 3.159(c)(2).  Thus, the remainder of the appeal must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, all of the Veteran's VA medical records (including virtual/electronic records) dating from April 2010.  

Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his lower back, right leg, and psychiatric disorders, to include their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request the Veteran's Social Security disability records dated after July 1998, including all medical records, and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination with regard to his claim for an increased rating for his service-connected lumbar spine and right leg disabilities.  The claims file should be reviewed by the examiner.  

All indicated tests, including range of motion testing and x-rays, must be done, and all subjective complaints and objective findings must be documented in the examination report.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also state whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups); and, to the extent possible, provide a clinical assessment of the functional impairment on repeated use or during flare-ups.  Any additional functional impairment on repeated use or during flare-ups should be expressed in terms of the degree of additional range of motion loss.  Additionally, the examiner should provide a clinical assessment of the impact of the Veteran's service-connected lumbar spine disability and his service-connected right leg disability, separately and in combination, on his ability to work.  

A rationale for all opinions should be set forth in the examination report.

5.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected depressive disorder.  The claims file should be reviewed by the examiner.  All necessary tests must be conducted, and all findings, including GAF score, reported in detail.  A diagnosis of PTSD must be ruled in or excluded.  Additionally, the examiner should provide a clinical assessment of the impact of the Veteran's service-connected depressive disorder disability on his ability to work.  

6.  After completion of steps 1 through 6, send the claims file to a person with the appropriate credentials for review and an opinion on the issue of entitlement to TDIU.  

After review of the claims file, and taking into account this Veteran's education, training, and work history (but not his age or the effect of any nonservice-connected disabilities), an opinion should be offered as to whether it is at least as likely as not that the Veteran's service-connected disabilities (identified below) are, singularly or in combination, of sufficient severity to preclude the Veteran from obtaining and retaining substantially gainful employment.  

The Veteran is presently service-connected for the following disabilities:  
* Recurrent lumbar strain with degenerative arthritis and lumbar radiculitis; 
* Depressive disorder, not otherwise specified; and
* Right tibia and fibula fracture, postoperative residuals with degenerative arthritis of the knee and shortening leg length discrepancy, left longer than right 

7.  Then readjudicate the appeal, which must include a claim of service connection for PTSD and entitlement to a TDIU.  If any benefit sought is not granted in full, issue the Veteran a Supplemental Statement of the Case and provide the Veteran an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


